WOLLMAN, Chief Justice
(concurring in part and dissenting in part).
I agree with the majority opinion insofar as it affirms the trial court’s judgment that the matter must be remanded to the Public Utilities Commission for a redetermination of the service boundaries.
I do not agree, however, that the exclusive rights provision of SDCL 49-34A-42 must yield to the guidelines of SDCL 49-34A-44. The issue was not raised in the assignment of errors nor was it discussed in appellants’ brief.
The application of the equidistant concept set forth in SDCL 49-34A-43 is made subject to the explicit exception set forth in SDCL 49-34A-44. I see no such specific exception vis-a-vis the exclusive right concept set forth in SDCL 49-34A-42, nor do I see any compelling reason to hold that the exclusive right concept cannot exist with *78the concepts set forth in SDCL 49-34A-44. Under the facts of this case I see no particular conflict between the two concepts, and therefore I would not hold that the exclusive right concept must fall.
SDCL 49-34A-42 speaks in terms of “serving a customer.” I see no express or implied exceptions based upon the nature of the customer or the extent or duration of the service provided prior to March 21,1975. The holding in Wiilrodt v. Northwestern Public Service Company, S.D., 281 N.W.2d 65, is to the effect that consumer preference' is irrelevant under the assignment of service areas statutes. Accordingly, I would affirm the trial court’s decision in this regard.